                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JOE HAND PROMOTIONS, INC.,

                        Plaintiff,                         8:19CV332

        vs.
                                                            ORDER
VERZANI EDGE LLC, and KIMBERLY
A. VERZANI,

                        Defendants.



        The court denied Defendants’ motion to dismiss on February 4, 2020, (Filing
No. 12), and no subsequent progression of this matter appears on the docket. The
court most recently contacted the parties regarding case progression on March 25,
2020, to which a reply was not received. “At any time, a case not being prosecuted
with reasonable diligence may be dismissed for lack of prosecution.” NECivR 41.2.
To date, no explanation has been provided to the court regarding the failure to
litigate this matter.


       Accordingly, IT IS ORDERED that Plaintiff shall have until April 17, 2020 to
show cause why this case should not be dismissed for want of prosecution. See
NECivR 41.2. The failure to timely comply with this order may result in dismissal
of this action without further notice.

       Dated this 3rd day of April, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
